Citation Nr: 1227497	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1945.  He died on June [redacted], 2008.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.

In May 2011, a hearing was held before the undersigned Veterans Law Judge.  In October 2011 and January 2012, the Board requested an initial Veterans' Health Administration (VHA) expert opinion and supplemental opinion from a VA neurologist.  See 38 U.S.C.A. § 7109(a) (West 2002); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005).  In April 2012, the Board requested an additional VHA expert opinion from a second VA neurologist.  See id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received by the Board in July 2012, the appellant contends that the Veteran's pain from his service-connected shrapnel wound of the right leg was not adequately controlled during his treatment at Elmhurst Extended Care Center from April 2008 to May 2008.  Specifically, she asserts that the Veteran called her every night while he was a patient at Elmhurst because his pain medications were not being administered as needed, and that the nursing staff apologized and belatedly administered his pain medication upon receiving notification of the missed dose from the appellant.  Therefore, she alleges that the Veteran died of a hemorrhage due to the strong, continuous, and inadequately treated pain that he suffered as a result of his service-connected shrapnel wound of the right leg.  In the July 2012 statement, she also contends that the pain from the Veteran's service-connected shrapnel wound of the right leg caused his hypertension to worsen.

In conjunction with this statement, the appellant attached a Medical Opinion Response Form, also received July 2012, and selected the option choosing not to waive her right to have the Agency of Original Jurisdiction (AOJ) consider the additional evidence and argument submitted and requesting that the case be remanded to the AOJ for consideration of the evidence in the first instance. 

Therefore, as the appellant did not waive initial consideration of this material by the AOJ, and the statement submitted contains evidence and argument that is not redundant of the evidence already of record, particularly with regard to the appellant's contention that the Veteran was regularly inadequately provided with his prescribed pain medication, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2011).  Upon remand, this new evidence, as well as all additional evidence submitted since the issuance of the August 2009 statement of the case (SOC), should be considered when readjudicating the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the August 2009 statement of the case, including the statement received from the appellant in July 2012.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


